In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-592 CR

____________________


JAMES HIGHTOWER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95858




MEMORANDUM OPINION

	We have before the Court an appeal by James Hightower from a sentence pronounced
on August 3, 2007.  The notice of appeal was filed with the trial court on September 27,
2007, more than thirty days from the date of sentencing and outside the time for requesting
an extension of time for filing the notice of appeal.  We notified the parties that the notice
of appeal did not appear to have been timely filed.  We received no response.
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.


  
								STEVE McKEITHEN
								        Chief Justice

Opinion Delivered December 12, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.